Name: 92/519/EEC: Commission Decision of 3 November 1992 amending the Seventh Council Decision 85/356/EEC of the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  plant product;  marketing;  means of agricultural production;  agricultural policy
 Date Published: 1992-11-11

 Avis juridique important|31992D051992/519/EEC: Commission Decision of 3 November 1992 amending the Seventh Council Decision 85/356/EEC of the equivalence of seed produced in third countries Official Journal L 325 , 11/11/1992 P. 0024 - 0024 Finnish special edition: Chapter 3 Volume 45 P. 0175 Swedish special edition: Chapter 3 Volume 45 P. 0175 COMMISSION DECISIONof 3 November 1992 amending the Seventh Council Decision 85/356/EEC of the equivalence of seed produced in third countries (92/519/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (1), as last amended by Commission Directive 90/654/EEC (2), Having regard to the Seventh Council Decision 85/356/EEC of 27 June 1985 on the equivalence of seed produced in third countries (3), as last amended by Decision 92/221/EEC (4), Whereas in accordance with Decision 85/356/EEC the conditions to be satisfied by seed are, in respect of beet seed, those laid down by the relevant OECD scheme; Whereas the OECD conditions are, in so far as the percentage by weight of inert matter is concerned, no longer those laid down in Directive 66/400/EEC; Whereas it is therefore necessary to apply all the Community conditions to beet seed covered by Decision 85/356/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Part II, 1.3 of the Annex to Decision 85/356/EEC is hereby amended as follows: 1. the first indent is replaced by 'Directive 66/400/EEC, Annex I(B)`; 2. the second sentence is deleted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 November 1992. For the Commission Ray MAC SHARRY Member of the Commission